Citation Nr: 0505473	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  00-16 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


REMAND

The veteran perfected his appeal in September 2003.  He 
requested that he be afforded a hearing before a Veterans Law 
Judge (VLJ) at the RO in Philadelphia, Pennsylvania.  In 
October 2003, the veteran elected to have a videoconference 
hearing.  The veteran was scheduled for the requested 
hearing, to be held on March 4, 2004.  Notice of the hearing 
date was provided in January 2004.

The Board was notified, via a Report of Contact, on March 4, 
2004, that the veteran's representative was unable to attend 
the hearing due to a death in the family.  A new hearing date 
was requested.  The Report of Contact also noted that the 
veteran would be moving to Ohio and his new address would be 
provided.

The Board construed the Report of Contact as a motion to 
reschedule the hearing.  The motion was granted.  The veteran 
was informed that the hearing coordinator at the RO in 
Philadelphia would contact him regarding a new hearing date.

Associated with the claims file are several electronic 
messages between the hearing section at the Board and the 
hearing coordinator at the RO in Philadelphia regarding a new 
hearing date for the veteran.  

The veteran's hearing was rescheduled for the RO in 
Philadelphia for October 18, 2004.  Notice of the hearing was 
provided in August 2004.

Associated with the claims file are additional messages 
between the hearing section at the Board and the hearing 
coordinator at the RO in Cleveland, Ohio.  The messages 
relate to rescheduling the veteran for a hearing at the RO in 
Cleveland instead of Philadelphia.  There is a copy of a 
letter, received via electronic message, from the RO in 
Cleveland that advises the veteran of a new hearing date of 
December 1, 2004.  The message is dated October 13, 2004.

The Cleveland hearing coordinator sent another message on 
October 15, 2004, advising that she had received a facsimile 
message from the veteran and that he wanted to withdraw his 
appeal.  The coordinator indicated that the message was faxed 
to a telephone number at the Board.

A search was made at the Board but there was no evidence of 
receipt of the veteran's written withdrawal of his appeal.  
Efforts were made to locate the original message received by 
the hearing coordinator in Cleveland but to no avail.  This 
included contacting sources at both the Cleveland and 
Philadelphia ROs.  

Finally, the Board wrote to the veteran in December 2004 and 
asked that he verify his wishes regarding his pending appeal.  
The veteran was advised that if he did not respond to the 
letter within 30 days, the Board would proceed with review of 
his appeal.  The veteran did not respond to the letter.  In 
light of the absence of any tangible evidence that the 
veteran has withdrawn his appeal, 38 C.F.R. § 20.204 (2004), 
the Board must proceed with appellate review of the case.

In that regard, the veteran had expressed his desire to have 
a videoconference hearing at the RO.  As noted above, this 
was originally scheduled for the RO in Philadelphia but was 
rescheduled.  VA was advised that the veteran would be 
relocating to Ohio and that the hearing should be rescheduled 
at the RO in Cleveland.

The veteran was scheduled for a hearing on December 1, 2004.  
However, as a result of the October 15, 2004, message from 
the hearing coordinator, the Board hearing section 
prematurely closed the case and the veteran's name was 
removed from the docket.  The veteran's hearing must be 
rescheduled.

The veteran's case is being remanded to afford the 
representative at the Cleveland RO an opportunity to become 
familiar with the claims file in order to represent the 
veteran's interest at the rescheduled hearing.  

In light of the foregoing, the case is REMANDED for the 
following:

The veteran should be scheduled for a 
hearing at the RO via a video connection 
with a member of the Board sitting in 
Washington D.C.  The veteran's 
representative at the RO should be given 
opportunity to prepare.

After the veteran has been given opportunity to appear at the 
hearing, the case should be returned to the Board.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

